Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-18 are pending.

This action is response to the application filed on February 15, 2021.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 1, 7 and 13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Because claim 1, 7 and 13 recite, "… whose degrees….”, which render indefinite claimed invention scope. It may render the claim indefinite by failing to point out that is being performed. Applicants are advised to amend the claim so solve the 112 rejection set forth in the claim.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 5-10, 12-17 are rejected under 35 U.S.C. 102(e) as being anticipated by Day et al (U.S. Pub. No. 2008/0286761).

With respect to claims 1, 7 and 13, Day et al teaches 
comparing genomic nucleotide sequences within genetic information of an individual with genomic nucleotide sequences within genetic information of a population of individuals, wherein the comparing determines respective degrees of overlap between the genomic nucleotide sequences of the individual and the genomic nucleotide sequences of the population of individuals ([0024] providing a panel of genes, genomic sequences and/or regulatory regions thereof according to Table 26, the expression levels, [0089] quantitative test for methylation patterns in the genomic DNA sample, the PCR reaction provides for unbiased amplification in the presence of a fluorescent probe that overlaps a particular putative methylation site); 
calculating, based on the degrees of overlap, a subset of individuals from the population of individuals whose degrees of overlap are greater than a threshold value ([0287] For all MCA comparison, The low to high Gleason score comparison was run twice, once with low as the tester, and once with high as the tester, bringing the total number of comparisons for MCA to ten); 
transmitting, to a client device, a representation of a graphical user interface that identifies the subset of individuals as genetic relatives ([0060] The term "hypomethylation" refers to the average methylation state corresponding to a decreased presence of 5-mCyt at one or a plurality of CpG dinucleotides within a DNA sequence of a test DNA sample, relative to the amount of 5-mCyt found at corresponding CpG dinucleotides within a normal control DNA sample); and 
based on input from the client device, establishing a network between the individual and one or more members of the subset of individuals identified as genetic relatives ([0045] FIG. 2 shows the sequencing data of a fragment of the gene Orphan Nuclear Receptor (a-1Fetoprotein Transcription Factor wherein the sequenced samples).

With respect to claims 2 and 8, Day et al teaches ranking the subset of individuals identified as genetic relatives according to their degrees of overlap, wherein the graphical user interface displays the rankings ([0046] FIG. 3 shows the sequencing data of a fragment of the gene 1-Acyl-SN-Glycerol-3-Phosphate Acyltransferase Gamma wherein the sequenced samples).

With respect to claim 3, Day et al teaches ranking the subset of individuals identified as genetic relatives according to genomic nucleotide segments shared between the individual and each of the subset of individuals, wherein the graphical user interface displays the rankings ([0046] FIG. 3 shows the sequencing data of a fragment of the gene 1-Acyl-SN-Glycerol-3-Phosphate Acyltransferase Gamma wherein the sequenced samples).

With respect to claims 5, 9 and 15, Day et al teaches filtering the subset of individuals identified as genetic relatives based on non-genetic information of the subset of individuals identified as genetic relatives ([0044] FIG. 1 shows the sequencing data of a fragment of the gene Prostaglandin E2 Receptor).

With respect to claims 6 and 12, Day et al teaches receiving, from the client device, a request to create an electronic connection invitation between the individual and the one or more members of the subset of individuals identified as genetic relatives, wherein the input from the client device includes the request ([0044] FIG. 1 shows the sequencing data of a fragment of the gene Prostaglandin E2 Receptor).

With respect to claim 14, Day et al teaches calculating, based on the degrees of overlap, a measure of family lineage between the individual and the one or more individuals, wherein the representation of the graphical user interface displays the measure of family lineage ([0044] FIG. 1 shows the sequencing data of a fragment of the gene Prostaglandin E2 Receptor).

 With respect to claim 16, Day et al teaches filtering is based on one or more demographic attributes of the one or more individuals ([0045] FIG. 2 shows the sequencing data of a fragment of the gene Orphan Nuclear Receptor).
 
With respect to claim 17, Day et al teaches representation specifies the individual and the one or more individuals as nodes in a graph, and specifies associations between the individual and the one or more individuals as edges in the graph ([0045] FIG. 2 shows the sequencing data of a fragment of the gene Orphan Nuclear Receptor). 


Allowable Subject Matter

Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163